Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (a mathematical formula or equation) without significantly more. The claim(s) recite(s)a formula WA representing the interpolated signal value which raises issues which has been interpreted under 2106.04 as being a scientific truth. This judicial exception is not integrated into a practical application because a mere formula for calculating of the weighted average does provide a meaningful limitation  . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere inclusion of a mathematical expression does not mount to a patentable subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung, US6190234.
Regarding claim 1,  Fung discloses rotating a first film thickness sensor and a second film thickness sensor together with a polishing table (Fig 2),  the  first film thickness sensor and the second (Fig 2); causing the first film thickness sensor and the second film thickness sensor to generate signal values indicating film thickness at measurement points on a surface of a substrate (5:60-63), while a polishing head is pressing the substrate against a polishing pad on the rotating polishing table (5:27-32), the measurement points being located at different distances from a center of the substrate(due to rotation and movement of the substrate multiple measurements will be acquired which will have different distances from a center of the substrate); and controlling polishing pressure applied from the polishing head to the substrate based on the signal values generated by the first thickness sensor and the second film thickness sensor. (16:27-48)
Regarding claim 2, Fung discloses each and every limitation set forth in claim 1. Furthermore, Fung discloses obtaining a signal value generated by the first film thickness sensor at a first point in time in an N-th rotation of the polishing table (8:38-42); obtaining a latest signal value generated by the second film thickness sensor during the N-th rotation of the polishing table (8:38-42), and a previous signal value generated by the second film thickness sensor during an N-1th rotation of the polishing table; and calculating an interpolated signal value from the latest signal value and the previous signal value, the interpolated signal value corresponding to a signal value of the second film thickness sensor at the first point in time(8:45-66, Figs 6 and 7),  wherein controlling the polishing pressure applied from the polishing head to the substrate based on the signal values generated by the first film thickness sensor and the second film thickness sensor comprises controlling polishing pressure applied from the polishing head to the substrate based on the signal value generated by the first film thickness sensor at the first point in time and the interpolated signal value. (operation of the device disclosed by Fung)
Regarding claims 3, Fung discloses each and every limitation set forth in claims 2.  Furthermore, Fung discloses the interpolated signal value is a weighted average of the latest signal value and the previous signal value. (8:45-66)
Regarding claim 5,  Fung discloses each and every limitation set forth in claims 2.  Furthermore, Fung discloses producing a film thickness profile using the signal value generated by the first film thickness sensor and the interpolated signal value.  (9:60-67, 10:1-20, 14:12-22)
Regarding claim 6,   Fung discloses each and every limitation set forth in claim 2. Furthermore, Fung discloses determining a polishing end point of the substrate based on the signal value generated by the first film thickness sensor and the interpolated signal value.  (14:12-22)
Regarding claim 7,  Fung discloses each and every limitation set forth in claim 6. Furthermore, Fung discloses determining the polishing end point comprises terminating polishing of the substrate when one of the signal value generated by the first film thickness sensor and the interpolated signal value reaches a target value. (13:64-67 and 14:1-8)
Regarding claim 8,  Fung discloses each and every limitation set forth in claim 6.  Furthermore, Fung discloses determining the polishing end point comprises terminating polishing of the substrate when one of a film thickness value, converted from the signal value of the first film thickness sensor, and a film thickness, converted from the signal value of the first film thickness sensor, and a film thickness value, converted from the interpolated signal value, reaches a target value. (13:64-67 and 14:1-8)
Regarding claim 9, Fung discloses a polishing table for supporting a polishing pad (Fig 2); a polishing head configured to press a substrate against the polishing pad to polish the substrate (the polishing head in Fig 2); a first film thickness sensor and a second film thickness sensor arranged in the polishing table and located at the same distance from a center of the polishing table (sensor portions defined by elements 66,68,88, and 86 , Fig 2); a sensor controller configured to transmit trigger signals to the first film thickness sensor and the second film thickness sensor to cause the first film thickness sensor and the second film thickness sensor to generate signal values indicating film thickness at measurement points on a surface of the substrate (computer 52, Fig 2), the measurement points being located at different distances from a center of the substrate (due to rotation of the polishing head , Fig 2); and  a data processor configured to receive the signal values from the first film thickness sensor and (elements 54 and 52, Fig 2). 
Regarding claim 10, Fung discloses each and evyer limitation set forth in claim 9. Furthermore, Fung discloses a table rotational position detector configured to detect a rotational position of the polishing table (elements 166 and 162, Fig 2), wherein the sensor controller is configured to determine timings for transmitting the trigger signals to the first film thickness sensor and the second film thickness sensor based on a signal indicating the rotational position of the polishing table and a rotational speed of the polishing table (the controller disclosed by Fung is capable of determine timings for transmitting the trigger signals to the first film thickness sensor and the second film thickness sensor based on a signal indicating the rotational position of the polishing table and a rotational speed of the polishing table ), and to transmit the trigger signals to the first film thickness sensor and the second film thickness sensor with the determined timings to cause the first film thickness sensor and the second film thickness sensor to generate the signal values indicating film thickness at the measurement points on the surface of the substrate. (the controller disclosed by Fung is capable of transmit the trigger signals to the first film thickness sensor and the second film thickness sensor with the determined timings to cause the first film thickness sensor and the second film thickness sensor to generate the signal values indicating film thickness at the measurement points on the surface of the substrate)
Regarding claim 11,  Fung discloses each and every limitation set forth in claim 9.  Furthermore, Fung discloses an operation controller configured to control the polishing pressure applied from the polishing head to the substrate based on the target value of the polishing pressure.  (5:27-32)
Regarding claim 12,  Fung discloses each and every limitation set forth in claim 9.  The data processor is configured to : obtain a signal value generated by the first film thickness sensor at a first point in time in an N-th rotation of the polishing table(8:38-42); obtain a latest signal value generated by the second film thickness sensor during the N-th rotation of the polishing table(8:38-42), and a previous signal value generated by the second film thickness sensor during an N-1-th rotation of the polishing table; calculate an interpolated signal value form the latest signal value and the previous signal value, the (8:45-66, Figs 6 and 7); and determine the target value of the polishing pressure applied from the polishing head to the substrate based on the signal value generated by the first film thickness sensor at the first point in time and the interpolated signal value. (operation of the device disclosed by Fung)
Regarding claim 14,  Fung discloses each and every limitation set forth in claim 12.  Furthermore, Fung discloses the data processor is configured to produce a film thickness profile using the signal value generated by the first film thickness sensor and the interpolated signal value. (9:60-67, 10:1-20, 14:12-22)
Regarding claim 15, Fung discloses each and every limitation set forth in claim 12.  Furthermore, Fung discloses the data processor is configured to determine a polishing end point of the substrate based on the signal value generated by the first film thickness sensor and the interpolated signal value. (14:12-22)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723